 


114 HR 379 IH: National Nurse Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 379 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Ms. Eddie Bernice Johnson of Texas (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To designate the same individual serving as the Chief Nurse Officer of the Public Health Service as the National Nurse for Public Health. 
 
 
1.Short titleThis Act may be cited as the National Nurse Act of 2015. 2.National Nurse for Public HealthTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following: 
 
1711.National Nurse for Public Health 
(a)Establishment 
(1)In generalThe same individual designated as the Chief Nurse Officer of the Public Health Service under section 205 shall also be designated by the Secretary as the National Nurse for Public Health. (2)DesignationNot later than 30 days after the date of enactment of this section, the Secretary shall designate the individual serving as the Chief Nurse Officer of the Public Health Service on such date as the first National Nurse for Public Health. Subsequent designations shall occur in accordance with Commissioned Corps Instruction CC23.4.6 (relating to Chief Professional Officer Nominations), as in effect on February 13, 2008. 
(b)Rank and gradeThe National Nurse for Public Health shall be of an equivalent rank to the Chief of the Army and Air Force Nurse Corps and the Director of Navy Nurse Corps. (c)DutiesThe National Nurse for Public Health shall carry out the following: 
(1)Provide leadership and coordination of Public Health Service nursing professional affairs for the Office of the Surgeon General and other agencies of the Public Health Service, including providing representation for the Government of the United States at the Global Forum for Government Chief Nursing and Midwifery Officers and serving as a member of the Federal Nursing Service Council. (2)Represent the Surgeon General and the agencies of Public Health Service in communications with groups and societies concerned with nursing issues at the local, State, national, and international levels. 
(3)Provide guidance and advice to the Surgeon General and the Nurse Professional Advisory Committee on matters such as standards, recruitment, retention, readiness, and career development of nurses employed by and contracted with agencies of the Public Health Service. (4)Conduct outreach and education for purposes of paragraphs (5) through (7). 
(5)Provide guidance and leadership for activities to promote the public health, including encouraging nurses and other health professionals to be volunteers and developing projects that educate the public about and engage the public in prevention practices to achieve better health. (6)Provide guidance and leadership to encourage nurses to engage in furthering their education in order to conduct nursing research, increase the awareness of evidence-based practice, and educate future nurses. 
(7)Provide guidance and leadership for activities that will increase public safety and emergency preparedness. (8)Prepare and publish a biennial report on the state of the Commissioned Corps of the Public Health Service Nurse Category. 
(d)National health priorities—National Prevention Strategy 
(1)In generalThe National Nurse for Public Health, in cooperation with the Surgeon General of the Public Health Service, heads of the agencies of the Public Health Service, States, and organizations that represent health professionals, shall continue to participate in the identification of national health priorities. (2)Addressing national health prioritiesThe National Nurse for Public Health, in addressing national health priorities, shall encourage volunteerism of nurses and other individuals, and strengthen the relationship between Government agencies and health-related national organizations. 
(3)Community-based projects 
(A)ImplementationIn addressing national health priorities, the National Nurse for Public Health shall— (i)provide guidance and coordination on recommended activities to organizations; 
(ii)acknowledge successful programs and encourage their replication; (iii)promote the dissemination of evidence-based practice in educating the public on health promotion and disease prevention activities; 
(iv)encourage practicing nurses and other health professionals, including retired health professionals and students enrolled in health professional programs, to participate in health promotion activities and replicate successful health promotion activities in their local communities; and (v)collaborate with Federal agencies to monitor activities being conducted through the collection and evaluation of data to determine if national health priorities are being addressed. 
(B)Outreach and educationIn conducting outreach and education under subsection (c)(4), the National Nurse for Public Health shall give priority to the inclusion of diverse approaches, including social media campaigns, to address national health priorities. (C)EvaluationsThe National Nurse for Public Health shall participate in preparing the annual status report of the National Prevention, Health Promotion and Public Health Council under section 4001(h)(2) of the Patient Protection and Affordable Care Act. 
(D)Dissemination of informationThe National Nurse for Public Health shall disseminate information to governmental agencies, schools, and community-based, nonprofit organizations interested in health promotion and improving public health through community action..  